DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 05/27/2021.  Claims 1-5 and 7-20 are pending.
Drawings
The drawings were received on 05/27/2021.  These drawings are acceptable.
Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities: line 1 of each of these claims recite, “…at least one gussets…”  This statement is grammatically incorrect.  It is believed that this phrase should be, “…at least one gusset…”  Appropriate correction is required.
Claims 5, 12, and 19 are objected to because of the following informalities: claim 5, 12 and 19, the claims appear to imply that there are multiple gussets, but the phrase “at least one” doesn’t positively recite the multiple gussets.  For clarity, the Examiner recommends amending the claims to recite: “wherein the at least one gusset comprises multiple gussets, at least one gusset located between the intermediate segment and the hook, and the at least one gusset is located between the intermediate segment and the mounting segment.”  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: claim 7 recites, “the mounting point,” but claim 1 refers to “a fastening point” rather than the mounting point.  For   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 11 states: “…wherein the anti-rotation segment is rotated relative to the mounting segment.”  It is unclear how the “anti-rotation segment,” is capable of “rotating,” since it implies non-rotation.  For Examination purposes, the “anti-rotation segment” will be understood to prevent rotation in at least one direction, as understood by the Examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-8, 13-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraser (U.S. Pat. 8550410).
40; a mounting segment extending from one end of the intermediate segment 40 (as seen in Fig. 12 below), where the mounting segment includes a fastening aperture 50 receiving a fastener configured to attach to a fastening point of the vehicle; a hook 1 extending from another end the intermediate segment 40; and where the hook 1 is configured to cradle the cylindrical object, such that the cylindrical object moves independently of the hook 1 when the cylindrical object is clamped onto the hook 1 (i.e. the cylindrical object is able to be inserted, rotated, and removed from the hook 1, without moving the hook 1) and where the mounting segment comprises an anti-rotation segment which extends laterally from the mounting segment towards a mounting point of the bracket (as seen in Fig. 12 below).  With regards to the annular ring 1, the Examiner notes that Fraser discloses that his annular ring 1, is capable of being formed as “a partial ring, with a gap or two (or more) present, if convenient for installation and/or aesthetics,” as disclosed in col. 5, lines 64-67.  The Examiner submits that an open ring, would form a hook-shaped element for element 1 of Fraser.  Further, the Examiner notes that the bracket is configured to receive a cylindrical object, and is therefore implicitly able to receive a hose, which is a cylindrical object.
	Regarding claims 7 and 14, Fraser discloses the bracket, where the mounting segment abuts the mounting point to prevent rotation of the bracket (via positioning hole 50A).


    PNG
    media_image1.png
    359
    708
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 9-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of McAllister et al. (U.S. Pub. 20120061106).
	Regarding claims 2-5, 9-12, and 16-19, Fraser is discussed above, and teaches the bracket for supporting a cylindrical object.  However, Fraser fails to teach gussets at various locations along his bracket.  McAllister discloses a bracket 100 for supporting a cylindrical object 30, comprising an intermediate segment 194, a mounting segment 150, and a hook 180a-b, for holding the cylindrical object 30. McAllister further teaches the use of a gusset 192 on the intermediate segment 194, between the hook 180a-b and the mounting segment 150.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide gussets at the bend portions along the bracket of .  
Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Fraser’s device is not designed for mount a hose, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Further, the Examiner notes that the hose has not been positively recited within the claims.
	Regarding the Applicant’s argument that Fraser fails to teach “wherein the anti-rotation segment is rotated relative to the mounting segment,” the Examiner submits the following.  As discussed above, it is unclear how the “anti-rotation segment,” is capable of “rotating,” since it implies non-rotation.  The “anti-rotation segment” is being interpreted as preventing rotation in at least one direction, based on the plain meaning of the phrase.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Fraser and McAllister above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional brackets capable of supporting cylindrical objects.  US 20050279892 to Kovac et al. teaches a radiator hose bracket, having a hook member, and being mounted within a vehicle.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        18-Aug-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632